Case 2:17-cv-02117-SHM-jay Document 143 Filed 04/23/20 Page 1 of 5                        PageID 2681




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TENNESSEE
                                      WESTERN DIVISION

 LIBERTY CORPORATE CAPITAL, LTD.           )
                                           )
       Plaintiff,                          )
                                           )
 v.                                        )     Case No. 2:17-cv-02117-SHM-jay
                                           )
 BELLE CITY AMUSEMENTS, INC.,              )
                                           )
       Defendant.                          )
 ______________________________________________________________________________

                                    ORDER
 ______________________________________________________________________________

            On March 5, 2020, Plaintiff, Liberty Corporate Capital, Ltd. (“Liberty”), filed a Renewed

 Motion for Leave to Amend Its Complaint. 1 (Docket Entry (“D.E.”) 135.) Defendant, Belle City

 Amusement, Inc. (“BCA”), filed a Response in Opposition. (D.E. 136.) After receiving leave from

 the Court, Liberty replied. (D.E. 142.)             Pursuant to Administrative Order No. 2020-10, the

 Renewed Motion was referred to the undersigned Magistrate Judge for determination. For the

 reasons set forth below, the Renewed Motion is DENIED.

                                               Procedural History

            Senior United States District Judge Mays set forth the procedural history of this case in

 detail in his January 6, 2020, Order. (D.E. 120). In short, Liberty has been substituted as a party in

 this matter in order to pursue what was originally a crossclaim against BCA. (Id.) The original

 cross-claimants previously attempted to amend their crossclaim against BCA; however, the Court

 denied their request. (Id., PageID 2132-2140.) In denying the original request to amend by

 asserting additional claims against BCA, the Judge Mays held that allowing an amendment at the



 1
     Hereinafter also referenced as the “Renewed Motion.”

                                                            1
Case 2:17-cv-02117-SHM-jay Document 143 Filed 04/23/20 Page 2 of 5                        PageID 2682




 late stage of the case would substantially prejudice BCA. (Id., PageID 2134.) Judge Mays pointed

 to (1) the expiration of the discovery deadline, (2) the expiration of the dispositive motion deadline,

 and (3) BCA’s then pending Motion for Summary Judgment as factors supporting his decision.

 (Id., PageID 2134-135.) Judge Mays further held, “The proposed new claims against [BCA] rest

 on new theories of liability that would significantly reshape the case at a late stage. For this reason

 also, allowing amendment would prejudice Belle City.” (Id., PageID 2135.)

        The Court subsequently conducted a status conference (D.E. 132) and a Second Amended

 Scheduling Order was entered (D.E. 133). The Seconded Amended Scheduling Order set forth

 new deadlines for discovery and filing dispositive motions, but it did not provide new deadlines

 for filing amended pleadings. (D.E. 133). Additionally, the Court set the case for trial on May 3,

 2021. (Id.)

                                      Arguments of the Parties

        Based upon the deadlines set forth in the Second Amended Scheduling Order, Liberty filed

 its Renewed Motion. (D.E. 135.) Essentially, Liberty contends that it should be granted leave to

 amend its complaint because the potential prejudice from a late amendment has been ameliorated

 by the new deadlines contained within the Second Amended Scheduling Order. (Id.) Finally,

 Liberty asserts that permitting an amendment is appropriate pursuant to the Federal Rules of Civil

 Procedure. (Id.)

        In response, BCA argues that Liberty has failed to demonstrate that the Court should revisit

 its previous ruling. BCA also contends that it would still be prejudiced by allowing an amendment

 at this stage of the case. Moreover, BCA asserts the proposed amendments are futile. Finally, both

 parties agree that the Renewed Motion is essentially a request for the Court to reconsider its

 January 6, 2020, Order to the extent said order denied leave to amend the Complaint.



                                                   2
Case 2:17-cv-02117-SHM-jay Document 143 Filed 04/23/20 Page 3 of 5                          PageID 2683




                                                 Ruling

 I.     The entry of the Second Amended Scheduling Order does not provide a sufficient
        basis for reconsidering the Court’s January 6, 2020, Order.

        In the Sixth Circuit, courts will traditionally find justification for the reconsideration of

 interlocutory orders when the movant shows, “(1) an intervening change of controlling law; (2)

 new evidence available; or (3) need to correct clear error or prevent manifest in justice.” Rodriguez

 v. Tenn. Laborers Health and Welfare Fund, 89 F. App’x. 949, 959 (6th Cir. 2004.) Furthermore,

 as noted by BCA, Local Rule 7.3(b) of the United States District Court for the Western District of

 Tennessee provides that a party seeking revision of an interlocutory order most show:

        (1) a material difference in fact or law from that which was presented to the Court
        before entry of the interlocutory order for which revision is sought, and that in the
        exercise of reasonable diligence the party applying for revision did not know such fact
        or law at the time of the interlocutory order; or (2) the occurrence of new material facts
        or a change of law occurring after the time of such order; or (3) a manifest failure by
        the Court to consider material facts or dispositive legal arguments that were presented
        to the Court before such interlocutory order.

 See Local Rule 7.3(b). Finally, Liberty concedes that “reconsideration of a prior order is

 appropriate when there is a need to correct a clear error or prevent manifest injustice, and the

 motion shows a material difference in fact from what was presented to the court previously or the

 occurrence of new material facts after the order was entered.” (D.E. 142, PageID 2675.)

        Here, Liberty seeks the reconsideration/review of Judge Mays’ prior decision to deny leave

 to amend. However, Judge Mays had discretion in determining whether to grant leave to amend.

 See Tucker v. Middleburg-Legacy Place, 539 F.3d 545, 551 (6th Cir. 2008). Accordingly, even

 with the entry of the Second Amended Scheduling Order, Liberty has not shown that Judge Mays

 prior decision was a clear error or resulted in manifest injustice. Moreover, the undersigned

 Magistrate Judge finds that the revisions of scheduling deadlines do not constitute new or different

 material facts that warrant reconsideration or review of Judge Mays’ prior order.


                                                    3
Case 2:17-cv-02117-SHM-jay Document 143 Filed 04/23/20 Page 4 of 5                      PageID 2684




 II.    The entry of the Second Amended Scheduling Order does not negate Judge Mays’
        prior holding that permitting an amendment would result in substantial prejudice to
        BCA.

        Assuming, arguendo, that reconsideration of Judge Mays’ prior order was warranted,

 Liberty’s Renewed Motion should still be denied. The undersigned Magistrate Judge reads Judge

 Mays’ January 6, 2020, Order as denying leave to amend on two grounds. First, Judge Mays

 denied leave to amend because of the expiration of discovery and dispositive motion deadline in

 conjunction with the dispositive motion that was pending at the time. (D.E. 120, PageID 2134-

 135.) However, Judge Mays also denied leave to amend simply because the “proposed new claims

 against [BCA] rest on new theories of liability that would significantly reshape the case at a late

 stage.” (Id., PageID 2135.) This reading is supported by Judge Mays’ use of the word “also” in

 the subsequent sentence of his order. (Id. (“For this reason also, allowing amendment would

 prejudice Belle City.”)) While the entry of the Second Amended Scheduling Order may appear to

 negate Judge Mays basis for denying leave to amend, it does not.

        As noted by Judge Mays, in deciding whether to grant leave to amend,

        [C]ourts may consider a number of factors, such as undue delay, bad faith, undue
        prejudice, or futility of amendment. Foman v. Davis, 371 U.S. 178, 182 (1962).
        “[S]ubstantial prejudice to the opposing party” is a “critical factor[] in determining
        whether an amendment should be granted.” Head v. Jellico Hous. Auth., 870 F.2d
        1117, 1123 (6th Cir. 1989) (citation omitted).

 (D.E. 120, PageID 2134.) Judge Mays then found that permitting an amendment in this case would

 be substantially prejudicial to BCA. (Id., PageID 2134-136.) In reaching his decision, Judge Mays

 cited Benefits Grp., Inc. v. McKesson Corp., 326 F. App’x 369, 376 (6th Cir. 2009) (affirming

 denial of motion for leave to amend where the dispositive motion deadline had passed, the

 defendant had filed a motion for summary judgment, and “the addition of new [] claims would

 have resulted in prejudice to defendants at such a late stage in the litigation”); Wade v. Knoxville



                                                  4
Case 2:17-cv-02117-SHM-jay Document 143 Filed 04/23/20 Page 5 of 5                       PageID 2685




 Util. Bd., 259 F.3d 452, 459 (6th Cir. 2001) (affirming denial of motion for leave to amend where

 “significant discovery ha[d] been completed” and “defendant ha[d] filed a motion for summary

 judgment on all claims alleged in the original complaint”); Duggins v. Steak ‘N Shake, Inc., 195

 F.3d 828, 834 (6th Cir. 1999) (“[A]llowing amendment after the close of discovery creates

 significant prejudice.”); Leary v. Daeschner, 349 F.3d 888, 909 (6th Cir. 2003) (affirming denial

 of motion for leave to amend given the “prejudice that [the defendant] would suffer if the Plaintiffs

 were permitted to ‘recast’ their claims at this late stage”); Anderson v. Young Touchstone Co., 735

 F. Supp. 2d 831, 834 (W.D. Tenn. 2010) (“[T]he court may deem it prejudicial if the Plaintiff, in

 the latter stages of litigation, presents an alternative theory of recovery that substantially changes

 the theory on which the case has been proceeding.” (D.E. 120, PageID 2134-2136.)

        Here, granting Liberty leave to amend, would still result in substantial prejudice to BCA.

 This entire action has been pending for over three years. The parties have all expended substantial

 time and resources litigating the issues that are currently at stake. Therefore, despite the revised

 deadlines, permitting new theories of liability at this stage of the ligation would substantially

 prejudice BCA. The fact that discovery has been reopened and/or new dispositive motion deadlines

 have been set does not give Liberty to ability to “recast” its claims at this late stage of the case.

 Accordingly, Liberty’s Renewed Motion (D.E. 135) is DENIED.

        IT IS SO ORDERED this 23rd day of April, 2020.

                                                s/ Jon A. York
                                                UNITED STATES MAGISTRATE JUDGE

 IF DESIRED, AN APPEAL OF THIS ORDER TO THE PRESIDING DISTRICT COURT
 JUDGE MUST BE FILED WITHIN FOURTEEN (14) DAYS OF THE SERVICE OF A
 COPY OF THIS ORDER. SEE FED. R. CIV. P. 72; LOCAL RULE 72(g)(1). FAILURE TO
 OBJECT WITHIN FOURTEEN (14) DAYS MAY CONSTITUTE A WAIVER OF
 OBJECTIONS, EXCEPTIONS, AND ANY FURTHER APPEAL.




                                                   5
